Proceeding instituted by petitioner, an exempt volunteer fireman, pursuant to section 22 of the Civil Service Law, for an order directing his reinstatement to the position of clerk in the office of the treasurer of the county of Suffolk, from which position he had been discharged summarily. Order denying appellant’s application unanimously affirmed, with ten dollars costs and disbursements. The undisputed facts, in the light of the applicable law, lead to the conclusion that the petitioner was subject to summary discharge by the respondent, the present incumbent of the office of county treasurer. Present — Lazansky, P. J., Bagarty, Carswell, Adel and Taylor, JJ.